PER CURIAM.
Arkansas inmate Phillip Oakes appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action for damages, asserting a claim of deliberate indifference to his serious medical needs. After careful de novo review, see Sutherland v. Mo. Dep’t of Corr., 580 F.3d 748, 750 (8th Cir.2009) (standard of review), we find no basis for reversal, and accordingly we affirm, see 8th Cir. R. 47B.

. The Honorable Kristine G. Baker, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.